Citation Nr: 0816652	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased evaluation for scar, status 
post arthroscopic surgery for a right medical meniscus tear, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the medial compartment 
of the left knee, post-operative arthroscopy and debridement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to May 2000.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for tinnitus.  The 
record shows his MOS as maintenance technician.  He reported 
that on VA examination in August 2001 that he worked on the 
flight deck while in the military, and stated that he had 
high pitched tinnitus in both ears for four to five years.   
The veteran's representative has requested in his January 
2008 argument that the veteran be examined and a 
determination be made if he has tinnitus by diagnosis and the 
etiology of the disorder.  

The veteran was exposed to noise in service and has after 
service complaints of tinnitus noted on VA examination.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. §5103A(d).  The veteran should be 
scheduled for a VA examination to evaluate his tinnitus 
complaints and to obtain an opinion regarding the etiology of 
any tinnitus.  

The veteran was afforded a VA joints examination in May 2004.  
However, this examination report is inadequate, as there were 
no objective findings concerning the presence or absence of 
subluxation or instability.  Further, the examination is 
dated, as it is now over four years old.  The veteran stated 
in February 2005 that his condition was getting worse as time 
passes.  Accordingly, he should be afforded a current VA 
examination on remand, and any recent treatment records for 
his knees should be obtained.

The United States Court of Appeals for Veterans Claims has 
recently expanded the notice that is required in claims for 
increased ratings.  In an increased-compensation claim, such 
as for the veteran's right knee, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Appropriate 
notice should be provided on remand.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for his increased rating 
claim for his knee, as outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  He should be notified that, to 
substantiate his claim, he must provide, 
or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of his disability 
and the effect that worsening has on his 
employment and daily life.  Further, he 
should be provided notice of the 
diagnostic codes under which his knee is 
rated, i.e., Diagnostic Codes 5257, 5260, 
and 5261.   

2.  Ask the veteran to identify all VA 
and non-VA treatment facilities that have 
treated him for his knees since January 
2003, and make arrangements to obtain any 
records that he adequately identifies.  

3.  Make arrangements to obtain the 
veteran's treatment records for his knees 
from the Naval Hospital in  Jacksonville, 
FL, dated since January 2003.

4.  Thereafter, schedule the veteran for 
a VA examination of his knees.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left and right knee 
disorders.

The examiner should report the range of 
motion measurements for the knees, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
knees are used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the knees, and 
if so, to what extent.

The examiner should also describe in 
detail the veteran's scars on his knees.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  The veteran should be scheduled for a 
VA audiology examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

The examiner should state whether it is 
at least as likely as not (50  percent 
probability or greater) that any current 
tinnitus had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




